      Case 1:18-cv-03698-LGS-GWG Document 380 Filed 06/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                               :
TOWAKI KOMATSU,
                                                               :
                                                                   ORDER
                          Plaintiff,                          :
                                                                   18 Civ. 3698 (LGS) (GWG)
        -v.-                                                  :

THE CITY OF NEW YORK, et al.,                                 :

                           Defendants.                         :
---------------------------------------------------------------X
GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

       Construing the plaintiff’s letter of June 8, 2020 (Docket # 379) as a motion for
reconsideration of the Court’s Order of June 8, 2020 (Docket # 378), it is denied. To the extent it
was intended to seek new forms of relief, it violates the directive in the Order of May 21, 2020
(Docket # 358).

        On a separate point, the Court notes that this letter contains what is characterized as the
home address of a City employee, as well as the birthdate of that individual. The Court directs
the Clerk to substitute a version of Docket # 379 that redacts this individual’s home address and
birthdate.

        In addition, it is hereby ORDERED that plaintiff shall not file any papers in the future
containing the home address, personal telephone number, personal email address, social security
number, birthdate, names of relatives, or any other personal information (other than name and
information relating to business or employment) of any person. To the extent in the future some
original document relevant to this case contains such personal information, such information
shall be redacted.

        The Clerk is directed to mail a copy of this Order to plaintiff.


        SO ORDERED.

Dated: June 10, 2020
       New York, New York
